DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the ceramic fiber inner jacket includes a multi-ply tape" as claimed in claim 11  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (9773585) in view of Lalouch et al. (2011/0247839).
  	Rogers discloses a fire resistant corrugated coaxial cable apparatus comprising a center conductor (316); a dielectric (314) surrounding the center conductor; a corrugated outer conductor (320) surrounding the dielectric; a ceramic fiber wrap inner jacket (304) surrounding the outer conductor; and a smooth outer jacket surrounding the inner jacket.  Rogers also discloses the outer jacket being comprised of a LSZH (re claim 8).  
 	Rogers does not disclose the dielectric being an alkaline earth silicate (AES) wool dielectric (re claim 1).  Lalouch et al. discloses a cable (703, [0067]) comprising an AES wool dielectric (12) ([0050]) substantially devoid of chemically bound or free water ([0024], consolidated by needle-punching; [0058], liquid removed by evaporation or passing through an oven; [0143], no binder used).  It would have been obvious to one skilled in the art to use AES wool dielectric as taught by Lalouch et al. for the dielectric of Rogers to enhance the fire-protecting of the conductor (Lalouch, [0007]).
 	Re claims 13 and 18, it would have been obvious to one skilled in the art to include the AES wool taught by Lalouch et al. in the inner jacket of Rogers, which also comprises fibers, to improve the fire resistant of the cable.
 	Claims 14, 15, and 19 are method counterparts of claims 1 and 8.

6.	Claims 2, 9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claims 1 and 15 above, and further in view of Elsaadani et al. (2020/0211739).
 	Re claim 2, Elsaadani et al. discloses a coaxial cable comprising a ceramic fiber wrap which is braided (120, Fig. 4).  It would have been obvious to one skilled in the art to modify the ceramic fiber wrap inner jacket of Rogers to be a braid as taught by Elsaadani et al. to improve the cable flexibility.
 	Re claims 9, 11-12, and 16-17, Elsaadani et al. discloses a tape including a ply of glass (used as a substrate) and a ply of mica ([0008], tape a).  It would have been obvious to one skilled in the art to modify the ceramic fiber inner jacket of Rogers to include at least one ply of glass, as a substrate, and at least one ply of mica as taught by Elsaadani et al. to increase the fire resistant in the cable.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Olds et al. (5714421).
 	Olds et al. discloses a fiber composition having a composition weight percentage as claimed in claim 3 (see claim 1 of Olds et al.).  It would have been obvious to one skilled in the art to use the fibers having composition as taught by Olds et al. for the fibers in the AES wool dielectric in the modified cable of Rogers since such fiber composition can withstand rising temperature up to 1010ºC.

8.	Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Jubb et al. (7470641).
 	Jubb et al. discloses a fiber composition having a composition weight percentage as claimed in claims 4, 5, and 7 (see claim 1 of Jubb et al. and col. 2, line 60 to col. 3, line 9).  It would have been obvious to one skilled in the art to use the fibers having composition as taught by Jubb et al. for the fibers in the AES wool dielectric in the modified cable of Rogers since such fiber composition can withstand rising temperature up to 1260ºC.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Freeman et al. (7875566).
 	Freeman et al. discloses a fiber composition having a composition weight percentage as claimed in claim 6 (see claim 1 of Freeman et al.).  It would have been obvious to one skilled in the art to use the fibers having composition as taught by Freeman et al. for the fibers in the AES wool dielectric in the modified cable of Rogers since such fiber composition can withstand very high temperature (see Table 1).

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Amigouet et al. (2008/0093107).
 	Claim 10 additionally recites the ceramic fiber inner jacket including a plyllosilicate mineral.  Amigouet et al. discloses a fire resistant cable comprising a phyllosilicate mineral ([0015]).  It would have been obvious to one skilled in the art to include a phyllosilicate mineral in the inner jacket of Rogers to prevent the fire from further propagating as taught by Amigouet et al.

Response to Arguments
11.	Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding the drawings objection, applicant states that specification ([0049], [0064], and [0065]) describes overwrap layer or inner jacket can be a multi-ply tape, and FIG. 1 does include reference identifier 104 pointing to a fiber inner jacket that can be a multi-ply tape.  Therefore, the drawings objection should be withdrawn.  Examiner would disagree.  Examiner does not object the specification for not describing an inner jacket formed of a multi-ply tape.  Figure 1 of the application does show inner jacket 104, but does not show said inner jacket including a multi-ply tape.  In addition, correction to FIG. 2C was done in drawings filed on 03/08/2021.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847